Case 1:20-cv-06699-AT Document 32 Filed 05/03/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MARIO BADESCU SKIN CARE, INC.. DOC #:
DATE FILED: _ 5/3/2021
Plaintiff,
-against- 20 Civ. 6699 (AT)
SENTINEL INSURANCE COMPANY, ORDER
LIMITED,
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ letters dated April 23, 27, and 28, 2021. ECF Nos. 29—
31. Accordingly:

1. By May 17, 2021, Defendant shall file its motion to dismiss the amended complaint;
2. By June 7, 2021, Plaintiff shall file its opposition papers; and
3. By June 21, 2021, Defendant shall file its reply, if any.

Additionally, the case management conference scheduled for May 5, 2021, is ADJOURNED
sine die.

SO ORDERED.

Dated: May 3, 2021
New York, New York

OQ-

ANALISA TORRES
United States District Judge
